DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 6, 7, and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/21.
Applicant’s election without traverse of Invention I and Group I in the reply filed on 9/1/21 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16369861 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both reference are claiming a platform system having first and second platform portions connected by a hinge system installed over a trench.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom et al. (20090188675) in view of Goreham (GB 2549561).  Bloom et al. discloses a platform 820, comprising 
a first portion 820a, having a first cutout; 
a second portion 820b, having a second cutout, as best seen in the marked-up figure below

    PNG
    media_image1.png
    665
    1045
    media_image1.png
    Greyscale
; and connecting parts 828a, 828b, disposed between the first portion and the second portion wherein the first cutout and the second cutout form an opening, as best seen in the marked-up figure above, through the platform when the first portion and the second portion are aligned to form a planar surface but fails to disclose a hinge systems.  Goreham teaches a utility of a hinge system 13 between two portions 11, 12 of a platform.  The use of hinge system between two portions is used in the art to facilitate pivoting of panel members in relation to one another so that the area covered by the platform can be adjusted.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the connecting parts of Bloom et al. with a hinge system as taught by Goreham so as to facilitate pivoting of panel members in relation to one another so that the area covered by the platform can be adjusted.     

Regarding claim 3 Goreham discloses wherein the platform is collapsible along the hinge system, as best seen in Figure 4.  
Regarding claim 5 Goreham discloses wherein the first portion and second portion are polygonal in shape when the first portion and the second portion form a planar surface, as best seen in Figure 4.   
Regarding claim 8 Goreham discloses wherein the opening 14, has a center that is offset from a center of the platform, as best seen in Figure 4.     

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDACE L BRADFORD/Examiner, Art Unit 3634 

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634